Citation Nr: 9913015	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  91-39 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a gunshot wound of the left and 
right sides of the neck with residual scars.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for disfiguring scars of the neck.  






REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from April 1950 to March 
1953.  His decorations include the Combat Infantryman Badge 
and the Purple Heart Medal.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in June 1996, the Board denied a rating in 
excess of 10 percent for a scar on the posterior surface of 
the right forearm, residuals of a gunshot wound.  However, 
the issue of entitlement to a rating in excess of 30 percent 
for residuals of a gunshot of the left and right sides of the 
neck with residual scars was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, for additional development.  Following the 
requested development, the RO in October 1998 continued its 
previous denial of a rating in excess of 30 percent for 
residuals of a gunshot wound of the left and right sides of 
the neck with residual scars, although an earlier effective 
date was assigned for the 30 percent evaluation.  However, 
the RO granted service connection for disfiguring scars of 
the neck and assigned a separate 10 percent evaluation under 
Diagnostic Code 7800 of the rating schedule, effective from 
August 1954.  The case is now before the Board for final 
appellate consideration.  

In April 1999, the veteran's representative raised a claim of 
entitlement to secondary service connection for psychiatric 
disability.  This issue has not been developed for appellate 
consideration and is referred to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service-connected residuals of a gunshot wound of the 
left and right sides of the neck are manifested by residual 
scars that are nontender, nonulcerative and not impairing of 
neck function, and by no more than severe muscle injury of 
Muscle Group XXII; unusual or exceptional disability factors 
with respect to the service-connected disability are not 
shown.  

3.  Service-connected disfiguring scars of the neck are no 
more than moderately disfiguring and are not shown to result 
in marked discoloration, color contrast, or other indicia of 
significant cosmetic deficit.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for residuals of a gunshot wound of the left and 
right sides of the neck with residual scars have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.73, Diagnostic Code 5322 (1998).  

2.  The criteria for a disability evaluation in excess of 10 
percent for disfiguring scars of the neck have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

It is contended by and on behalf of the veteran that he is 
entitled to increased evaluations for the service-connected 
disabilities at issue on this appeal because they are more 
severely disabling than currently evaluated.  The veteran 
especially maintains that his neck scars are severely 
disfiguring and a source of embarrassment to him.  

As the service-connected disability initially appealed to the 
Board included residual scarring of the neck as a consequence 
of the gunshot wound sustained in service, the Board is of 
the opinion that the issue of the appropriate evaluation, 
including the separate evaluation, of the residual scars is 
properly before the Board as part and parcel of this appeal.  
See Esteban v. Brown, 6 Vet App. 259 (1994).  

Background

The record shows that in September 1950, the veteran 
sustained a through-and-through gunshot wound of the neck 
that entered the right jaw and exited under the left chin.  
X-rays revealed no broken bones, and there was no artery or 
nerve involvement.  Although the neck wound healed within a 
number of days, the veteran experienced marked swelling and 
induration around the wound, as well as pain on swallowing.  
The service medical records indicate that these complications 
necessitated a throat operation, although this is not 
detailed in those records.  The March 1953 report of the 
veteran's examination for separation from service notes the 
scar on the throat and indicates that it was then 
asymptomatic.  

The report of a November 1954 VA examination shows that there 
was a traumatic scar approximately 2 centimeters in diameter 
below the mandible and to the left of the midline on the left 
side of the neck that was nontender and well healed.  On the 
right side of the neck, there was a scar at the angle of the 
mandible measuring approximately 2 1/2 centimeters in 
diameter.  It was also well healed and nontender.  Distal to 
the second scar was a surgical scar measuring 2 1/4 inches in 
length that was a result of surgery.  There was no tenderness 
or gross deformity other than the scars.  

A November 1954 rating decision granted service connection 
for residuals of a gunshot wound of the left and right sides 
of the neck with residual scars and assigned a 20 percent 
evaluation, which was effective from August 1954.  

In a letter dated in May 1990, but not received until the 
following September, James M. Hawkins, M.D., a private 
physician, stated that the veteran had a history of 
intermittent swelling and infection in his right 
submandibular gland.  He noted that the veteran had been shot 
in Korea and had to have this area drained in the past.  An 
examination found marked swelling and tenderness on the floor 
of the veteran's mouth on the right, and palpation of the 
submandibular gland revealed some swelling in the area.  The 
impression was right submandibular gland sialadenitis.  
Medication was prescribed, and it was recommended that if 
this did not relieve the symptoms, excision of the gland 
should be scheduled.  

When the veteran was examined by VA in September 1990, he 
complained of pain and tenderness in the right cervical 
region and in the right submandibular gland.  An examination 
revealed a 4-inch scar in the cervical region below the right 
mandible that was secondary to a gunshot wound, as well as a 
2-inch scar below the chin that was apparently secondary to 
the exit point of the gunshot wound, with the second scar 
exhibiting pain and tenderness.  The diagnoses included right 
submandibular gland sialadenitis possibly secondary to a 
gunshot wound in the neck.  

In October 1990, the veteran underwent a surgical procedure 
in which scar tissue from the right neck wound was excised 
with exploration of the right neck.  Because of very thick 
dense scarring in the previous incision site, it was 
impossible to identify the marginal mandibular nerve.  

When the veteran was examined by VA in August 1992, his 
gunshot wound of the right side of the neck in 1950 was 
noted.  It was reported that he had undergone surgery to 
improve the appearance of a deformed scar on the right side 
of the neck.  An examination revealed a deformed hypertrophic 
scar on the right side of the neck secondary to multiple 
surgeries, some of them for repair of the deformed scar in 
order to improve the function of the neck itself.  Possible 
keloid formation was noted. The diagnosis was pain with a 
permanent deformed scar on the right side of the neck with 
recurrent episodes of infection probably secondary to 
formation of sinus and cavities.  

The report of an October 1992 VA examination shows that the 
veteran experienced scar tenderness on both sides of the 
neck.  The diagnosis was residuals of a gunshot wound injury 
to the left and right side of the neck.  

A.  Residuals of a gunshot wound of the left and right sides 
of the neck with residual scars

The service-connected residuals of a gunshot wound of the 
left and right sides of the neck with residual scars were 
initially evaluated as moderately severe under Diagnostic 
Code 5322 of the rating schedule.  A 20 percent evaluation 
was assigned from August 1954 and thereafter continued.  A 
March 1994 rating decision, however, assigned a 30 percent 
evaluation for severely disabling muscle injury under 
Diagnostic Code 5322, effective December 1, 1990.  (A 
temporary total rating was assigned from October 4, 1990, 
through the end of November 1990.)  As indicated above, the 
30 percent evaluation was later made effective from July 
1990, the date of receipt of the veteran's reopened claim.  

The record shows that on VA orthopedic examination in August 
1996, there was a 1 by 2-centimeter scar, which was the 
entrance wound on the left side of the throat.  There was a 2 
by 5-centimeter scar that was 1 centimeter deep and without 
evidence of infection at that time.  There was a very mild 
lump on the submandibular area.  (The veteran also had post 
service endarterectomy scars on both sides of his throat.)  
There was some mild tissue loss to the right side of the neck 
compared to the left.  However, it did not appear that 
muscles were penetrated, and it did not seem that there had 
been any resulting limitation of function of the neck as a 
result of the service-connected scars.  There was, for 
example, no decreased range of motion and no evidence of 
restricted movement of the veteran's head or neck.  He did 
not complain of any pain and did not have any trouble 
talking, swallowing or breathing.  The scars did not result 
in any adhesions, although the exit scar on the right was 
"slightly introverted".  No damage to tendons or bones was 
detected.  The veteran's strength appeared to be normal.  
There was no evidence of pain on range of motion or with any 
other activity performed by the veteran while he was in the 
examination room.  There was no evidence of muscle hernia.  

Clinical examination of the service-connected scars in August 
1996 revealed no keloid formation or inflammation, although a 
slight pea-sized nodule was noted in the submandibular area 
on the right.  The service-connected scars, however, were not 
tender or painful on examination.  The examiner stated that 
there was no limitation of function of the throat due to the 
scars.  

On VA examination of the service-connected scars in February 
1998, there was a 10 by 15-millimeter bullet entrance wound 
on the left, and a 25 by 55-millimeter bullet exit wound on 
the right side of the neck just under the jaw.  The examiner 
again reported that there was no tenderness.  The scars were 
nonadherent and were nonulcerative.  There was some 
depression of the tissue on the right side of the neck with 
minimal tissue loss on that side.  No inflammation or keloid 
formation was observed.  The examiner noted that the service-
connected scars did not result in limitation of function and 
that while the veteran complained of periodic swelling of the 
right side of his neck, the cause for this was undetermined.  
There was no bony involvement as a result of the gunshot 
wound.  The examiner further remarked that the veteran was 
eating well, did not have any problems with mastication, and 
did not have any significant weight loss.  Moreover, the 
veteran did not have any problem talking, according to the 
examiner, who noted that the veteran, as a smoker, had a deep 
voice that some smokers have.  His throat, tongue and mouth 
appeared to be normal on examination.  X-rays of the cervical 
spine showed minimal degenerative joint disease and evidence 
of left mid-anterior neck surgery.  The pertinent diagnosis 
was gunshot wound entrance wound to the left lower jaw just 
below the jaw with an exit wound just below the right jaw.  

The recent examination findings do not support a schedular 
evaluation under any possibly applicable diagnostic code 
greater than the evaluation currently assigned.  As the Board 
noted in its June 1996 remand, Diagnostic Code 5322 provides 
for evaluations that may be assigned for injury to Muscle 
Group XXII, the muscles of the front of the neck that relate 
to the rotary and forward movements of the head, respiration 
and deglutition.  Where severe muscle injury is shown, a 30 
percent evaluation is warranted, but the 30 percent 
evaluation is the maximum schedular evaluation that may be 
assigned for disability of this muscle group.  38 C.F.R. 
§ 4.73, Diagnostic Code 5322.  The Board also noted that 
severe limitation of the cervical spine warrants a maximum 
schedular evaluation of 30 percent and that unfavorable 
ankylosis of the cervical spine was not indicated such as to 
warrant a schedular evaluation in excess of 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290.  No 
significant limitation of motion of the neck as a result of 
the service-connected gunshot wound is currently demonstrated 
to warrant an increased evaluation under the rating schedule.  

It was therefore concluded that the record raised the issue 
of entitlement to an extraschedular rating for the service-
connected residuals of a gunshot wound of the left and right 
sides of the neck under 38 C.F.R. § 3.321(b)(1).  However, an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) may 
only be granted in the first instance by officials at the VA 
Central Office listed in the regulation.  Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996).  Those officials are the VA 
Under Secretary for Benefits (formerly the Chief Benefits 
Director) and the Director of the Compensation and Pension 
Service.  Under 38 C.F.R. § 3.321(b)(1), an extraschedular 
evaluation is warranted only if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

However, the current evidence of record does not demonstrate 
that the service-connected gunshot wound residuals of the 
neck have resulted in frequent periods of hospitalization.  
The veteran has been treated in recent years for serious 
nonservice-connected disabilities, including stenosis of left 
internal carotid artery, arteriosclerotic peripheral vascular 
disease that has been characterized as severe, and 
arteriosclerotic cardiovascular disease.  He has undergone a 
number of surgical procedures, including bilateral 
endarterectomies, abdominal aorta bypass grafting, and left 
femoral bypass grafting.  Although his service-connected 
residuals of a gunshot wound of the neck are seriously 
impairing, they are not shown to have resulted, by 
themselves, in marked interference with employment.  It is 
undisputed that the service-connected scars have some adverse 
cosmetic effect and have resulted in some relatively minor 
tissue loss.  However, the scars and other residuals of the 
gunshot wound of the neck have not resulted in significant 
functional impairment of the neck, according to the findings 
of recent examiners.  Although possible nerve entrapment was 
suspected on a VA orthopedic examination in February 1998, 
this was not definitively established, and the scars were not 
shown to be adherent, tender or ulcerative.  There appears to 
have been surgical removal of the parotid gland on at least 
one occasion as a consequence of the gunshot wound residuals, 
and there appears to be episodic swelling and discomfort of 
the neck area as a result.  However, the overall disability 
picture with respect to this service-connected disability 
does not seem to show any significant impairment beyond what 
is contemplated in the 30 percent rating already assigned 
under Diagnostic Code 5322.  

In other words, the service-connected gunshot wound of the 
neck, while undoubtedly disabling, is not shown to have 
resulted in any more than the normal interference with 
employment that such a disability is likely to have and which 
is contemplated in the 30 percent rating already assigned.  
It bears emphasis that the rating schedule is designed to 
compensate for average impairments of earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  The adverse occupational 
impact of the service-connected disability is contemplated in 
the 30 percent rating now in place.  It is simply not shown 
that unusual or exceptional disability factors are present 
such as to merit extraschedular consideration with respect to 
the service-connected gunshot wound of the neck with residual 
scars.  The Board therefore concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
initial consideration of an extraschedular evaluation is not 
warranted and that the RO did not err in not referring the 
case for Central Office review.  

In Esteban v. Brown, the veteran injured the right side of 
his face in a motor vehicle accident in service and claimed 
that he was entitled to separate evaluations for facial 
muscle injury interfering with mastication under Diagnostic 
Code 5325, disfiguring facial scars under Diagnostic Code 
7800, and for painful scars under Diagnostic Code 7804.  The 
Court of Veterans Appeals agreed, holding that separate 
ratings were warranted where none of the symptomatology for 
any one of the three disabilities overlapped with 
symptomatology associated with the other two disabilities.  6 
Vet. App. at 261-62.  

The record indicates that the residual neck scars were tender 
and painful and tender when the veteran was examined by VA in 
1990 and in 1992.  However, several recent examinations have 
demonstrated that the service-connected neck scars are 
neither ulcerative nor tender and painful on objective 
clinical evaluation.  It follows that a separate compensable 
evaluation for tender and painful scars under Diagnostic Code 
7804 is not warranted under the holding in Esteban.  



B.  Disfiguring scars of the neck

Under Diagnostic Code 7800 of the rating schedule, a 10 
percent evaluation is warranted for a moderately disfiguring 
scar of the head, face or neck.  A 30 percent evaluation 
requires that such a scar be severely disfiguring; this 
evaluation is considered especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  A 50 percent evaluation requires that such 
scarring result in complete or exceptionally repugnant 
deformity of one side of the face or in marked or repugnant 
bilateral disfigurement.  The 10 percent evaluation may be 
increased to 30 percent, the 30 percent evaluation to 50 
percent, or the 50 percent evaluation to 80 percent if there 
is marked discoloration, color contrast, or the like in 
addition to tissue loss and cicatrization.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

After a careful consideration of the evidence of record, the 
Board concludes that a higher evaluation is not warranted 
under Diagnostic Code 7800 for the service-connected 
disfiguring scars of the neck.  

The evidence of record, including the photographs associated 
with the claims file, does not show that the left entrance 
and right exit wounds of the neck just below the jaw line 
have resulted in severely disfiguring cosmetic effects.  
Although there has been some mild tissue loss on the right, 
the scars are not shown to result in marked discoloration, 
color contrast, or other significantly disfiguring 
manifestations.  Indeed, the VA examiner described the 
service-connected scars in August 1996 as resulting in only 
"very minor" cosmetic effects, while the VA examiner in 
February 1998 described only the right neck scar as mildly 
disfiguring.  The photographs, especially those taken in 
February 1998, appear to bear out these opinions.  Of course, 
the anatomical location of the service-connected scars and 
the photographs of those scars associated with the claims 
file demonstrate that the eyelids, lips or auricles are not 
involved.  In these circumstances, the Board concludes that 
the preponderance of the evidence is against the claim for a 
rating greater than 10 percent under Diagnostic Code 7800 for 
the service-connected scars of the left and right sides of 
the neck.  


ORDER

An increased evaluation for residuals of a gunshot wound of 
the left and right sides of the neck with residual scars is 
denied.  

An increased evaluation for disfiguring scars of the neck is 
denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

